          Case 1:19-cv-09960-VSB Document 34
                                          33 Filed 05/29/20
                                                   05/28/20 Page 1 of 2




                                                     May 28, 2020

                                                                               5/29/2020
                                                                     The parties are directed to schedule a
Via ECF
                                                                     second mediation conference with the
The Honorable Vernon S. Broderick                                    SDNY mediation office.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

       Re: Knight v. MTA-New York City Transit Authority, No. 19-cv-9960 (VSB-GWG)

Dear Judge Broderick:

        This firm represents Plaintiff, Christine N. Knight, in the above-referenced matter and we
write to you pursuant to your Honor’s individual rule 1(G) to request an extension of time to
oppose Defendant’s Motion to Dismiss Plaintiff’s Amended Collective and Class Action
Complaint (Docket # 31, # 32). Per the parties’ agreement (Docket # 28) and this Court’s Order
dated April 20, 2020 (Docket # 29), Plaintiff’s opposition is due to be filed on Friday, May 29,
2020, and Defendant’s reply is due by June 5, 2020. We ask for an additional two weeks to
submit our opposition and a corresponding extension for Defendant’s reply. Plaintiff also
requests that the Court refer the instant case back to mediation.

        As the Court is likely unaware, Plaintiff has a pending discrimination case against
Defendant in the Eastern District of New York (19-cv-01428-PKC-LB) (the “Discrimination
Case”), and the parties participated in mediation of that matter in December 2019, before
Plaintiff retained our firm to represent her. After this Court’s referral (Docket # 12), the parties
participated in a mediation of Plaintiff’s instant claims on March 3, 2020. Since March,
Plaintiff’s position on settlement of both cases has materially changed. She is now amenable to a
global settlement of this case and her Discrimination Case, which she previously declined to
consider. Plaintiff will also consider leaving employment with Defendant.

        We request an extension of time to oppose Defendant’s Motion to Dismiss in the interest
of judicial economy and to best utilize Plaintiff’s limited resources, which we believe are better
dedicated to a global settlement of both cases than to motion practice.
         Case 1:19-cv-09960-VSB Document 34
                                         33 Filed 05/29/20
                                                  05/28/20 Page 2 of 2




The Honorable Vernon S. Broderick
May 28, 2020
Page 2

       This is Plaintiff’s first request for an extension of time to oppose Defendant’s pending
Motion to Dismiss (Docket # 31, # 32). This Court granted Plaintiff’s three requests for an
extension of time to oppose Defendant’s first Motion to Dismiss (Docket # 18, #21 and #23).
Defendant made a previous request for an extension of time for a mediator to be appointed
(Docket # 13) that was granted in part (Docket # 14).

        In response to Plaintiff’s query, Defendant has stated: “Defendant opposes Plaintiff’s
request for an extension of time to oppose Defendant’s motion to dismiss (with no due date
requested by Plaintiff) because Plaintiff has already received three requests for an extension of
time to oppose Defendant’s motion to dismiss (which was refiled after Plaintiff filed an amended
pleading), and Defendant does not want to delay this matter any further. Defendant also opposes
Plaintiff’s request to refer the case to mediation. Defendant’s position that mediation is unlikely
to be productive at this stage has not changed, and Defendant does not wish to waste the Court’s
or the parties’ resources.”

       Thank you for your consideration.

                                                     Respectfully submitted,

                                                     ADVOCATES FOR JUSTICE,
                                                     CHARTERED ATTORNEYS
                                                     Attorneys for Plaintiff

                                                       /s/
                                                     Laine A. Armstrong
                                                     Arthur Z. Schwartz
                                                     225 Broadway, Suite 1902
                                                     New York, NY 10007
                                                     (212) 285-1400
                                                     laine@advocatesny.com
                                                     aschwartz@advocatesny.com



cc:    counsel of record, via ecf
